Citation Nr: 0524244	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  00-05 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
arthritis.  

2.  Entitlement to service connection for right knee 
arthritis.  

3.  Entitlement to service connection for left knee 
arthritis, with residuals of a proximal tibia fracture.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Anchorage, 
Alaska, VA Regional Office (RO).   

This case has previously come before the Board.  In September 
2003, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  A lumbar spine disorder was not manifest in service or 
within one year of separation and is not attributable to 
service.

2.  A right knee disorder was not manifest in service or 
within one year of separation and is not attributable to 
service.

3.  A left knee disorder was not manifest in service or 
within one year of separation and is not attributable to 
service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred during service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  A right knee disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred during service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  A left knee disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred during service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in June 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the June 2004 
notice, the May 2005 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria & Analysis

The veteran has appealed the denial of service connection for 
disabilities of the lumbar spine, right knee and left leg.  
Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  If the disability is arthritis, service connection 
may be established if manifest within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
38 C.F.R. §§ 3.303, 3.307, 3.309.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) (2004).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).
 
A preponderance of the evidence is against the claim for 
service connection for lumbar spine arthritis, right knee 
arthritis, and left knee arthritis with residuals of a 
proximal tibia fracture.  It is clear that the veteran has 
evidence of post-service disability.  A recent VA examination 
disclosed the presence of moderately severe degenerative 
arthritis of the right knee, a probable valgus osteotomy of 
the left knee, and degenerative changes of the lumbar spine.  

The veteran asserts that his disabilities are due to in-
service injuries or his in-service job duties.  Furthermore, 
in February 1999, Dr. J. A. B.  opined that there was 
certainly some possibility that the heavy work he did during 
service, under the difficult conditions he was in at the 
time, was in some way related to the current musculoskeletal 
complaints.  

Not all the evidence, however, is positive.  The service 
medical records are negative for complaints findings or 
manifestations of knee, leg or lumbar pathology.  At time of 
separation, the veteran specifically denied back and knee 
complaints and the examination disclosed that the spine and 
musculoskeletal system were normal.  The Board also notes 
that there is no competent evidence of knee, leg or lumbar 
pathology within 1 year of separation from service or within 
10 years of separation from service.  The favorable statement 
by Dr. J. A. B. must also be tempered by the fact that he 
admits his initial treatment of the veteran was in 1998, and 
that it was difficult to ascertain whether there was a direct 
link between the veteran's arthritis and previous service. 

The determination of the Board is further supported by the 
opinion of a VA examiner in 2004.  That examiner established 
that he had reviewed the files and had obtained a medical 
history from the appellant.  It was the examiner's impression 
that the degenerative disc disease and arthritis of the 
lumbar spine and degenerative arthritis of the right and left 
knees was neither proximately due to nor the result of the 
veteran's foot conditions.  The examiner also noted that 
repeated heavy use of the back and knees does lead to 
degeneration of disks and low back and degenerative 
arthritis.  There is, however, no documentation that the 
veteran was evaluated for lumbar or knee conditions in the 
service. 

To the extent that there has been an assertion of secondary 
service connection, the Board notes that the February 2004 VA 
examiner specifically stated that the appellant's lumbar 
spine disability and arthritis of the right knee and left 
knee was not proximately due to the service-connected foot 
disabilities and not aggravated by the service-connected foot 
disabilities.  

The Board finds that the most probative evidence consists of 
the contemporaneous service records and the opinion of the 
2004 VA examiner.  Such records establish that pertinent 
pathology was not present during service and was specifically 
denied by the veteran during that time frame.  Furthermore, 
although the VA examiner notes that heavy use of a joint may 
lead to disk and arthritis pathology, there was no 
documentation of such during service.  Such evidence is far 
more probative than the opinion of the private doctor that is 
stated in terms of the realm of possibility.

To the extent that the veteran believes that his remote 
disabilities are due to service, he is not a medical 
professional and his opinion is not competent.  To the extent 
that he claims continuity of pain symptoms since service, his 
statements are unsupported and contradicted by the 
contemporaneous record, including his denial of symptoms at 
the time of separation.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.  








ORDER

Service connection for lumbar spine arthritis is denied.  

Service connection for right knee arthritis is denied.  

Service connection for left knee arthritis, with residuals of 
a proximal tibia fracture, is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


